Exhibit 10.1

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omissions.

 

SECOND AMENDED AND RESTATED LICENSE AGREEMENT

 

This Second Amended and Restated License Agreement (“Agreement”) dated as of
September 13, 2018 (the “Effective Date”), is by and between Incept LLC
(“Incept”), a Delaware Limited Liability Company, with offices located at 1359
Dell Avenue, Campbell, CA 95008 and Ocular Therapeutix, Inc. (“Ocular”), a
Delaware corporation with offices located at 15 Crosby Dr, Bedford, MA 01730
(each of Incept and Ocular a “Party” and, collectively, the “Parties” to this
Agreement).

 

RECITALS

 

WHEREAS, Incept is an intellectual property holding company owning the Original
Licensed Patents;

 

WHEREAS, Incept and Ocular are parties to an exclusive license agreement related
to such Original Licensed Patents effective as of April 12, 2007 (the “Original
License”);

 

WHEREAS, Incept and Ocular amended and restated the Original License and entered
into the Amended and Restated License Agreement effective as of January 27, 2012
(the “Amended License”); and

 

WHEREAS, Incept and Ocular wish to further amend and restate the Amended License
in order to add a Second Field of Use (as defined herein) with respect to the
Original Licensed Patents, and to modify and clarify, among other things, the
ownership and license rights to Incept Inventions, Ocular Inventions and Joint
Inventions (as each is defined herein), including the terms and conditions for
same.

 

NOW THEREFORE, in consideration of the agreements and covenants made hereunder,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereto agree as follows:

 

AGREEMENT

 

1.0                               Definitions. As used herein, the following
terms shall have the designated meanings:

 

1.1                               “Affiliate” means any person, corporation or
other entity that is directly or indirectly controlled by, or under common
control with any party, including but not limited to the Parties to this
Agreement. The term, “control” shall mean the direct or indirect ownership of

 

--------------------------------------------------------------------------------


 

at least fifty percent (50%) of the shares or other equity interests of the
subject entity entitled to vote in the election of directors, or in the case of
an entity that is not a corporation, for the election of the corresponding
managing authority. For the avoidance of doubt, any person or entity that is not
an Affiliate of such party as of the Effective Date, but later becomes an
Affiliate of such party through any transaction or series of related
transactions, shall be deemed to be an Affiliate of such party as of the
effective date of such transaction or of the completion of the series of related
transactions, as may be the case, for purposes of this Agreement. For the
further avoidance of doubt, all Affiliates of Licensee are bound by the terms
and conditions of this Agreement to the same extent as Licensee.

 

1.2                               “Drug Delivery Field” means the research,
design, development, manufacturing and commercialization of drug delivery
products, without limitation as to their intended purpose or use.

 

1.3                               “Field of Use” means the research, design,
development, manufacturing and commercialization of products that are delivered
to or around the human eye for diagnostic therapeutic or prophylactic purposes
relating to ophthalmic diseases or conditions.

 

1.4                               “Incept Member” means any member, employee,
agent, consultant, or contractor of Incept. For the avoidance of doubt and for
the purpose of this Agreement, Amarpreet Sawhney, who is Chairman of the Board
of Ocular as of the Effective Date, is an Incept Member and not an Ocular
Member.

 

1.5                               “Incept Invention(s)” means any discoveries,
developments, know-how, modifications, combinations, designs, compositions of
matter, models, scales, data, processes software, specifications, instructions,
trade secrets, material and information, tangible or intangible and other
inventions (whether or not patentable) that have been conceived as of the
Effective Date by one or more Ocular Members, whether alone or jointly with one
or more Incept Members, regardless of whether thereafter made or reduced to
practice, that are not the subject of an Original Licensed Patent or of a
Shape-Changing Licensed Patent. For the avoidance of doubt, any invention
conceived by one or more Incept Members at any time before, on, or after the
Effective Date that was not jointly conceived with one or more Ocular members is
not included in this definition of Incept Invention(s).

 

1.6                               “Incept Invention Licensed Patent(s)” means
(a) Patent Applications that disclose any Incept Invention (i.e., wherein one or
more Incept Inventions are the subject of the

 

2

--------------------------------------------------------------------------------


 

Patent Application) and any Patents issuing therefrom and reissues thereof,
(b) any Patents or Patent Applications that claim priority, whether directly or
through other Patents or Patent Applications, to any of the foregoing Patents
and Patent Applications, and (c) the non-U.S. counterparts of any of the
foregoing Patents and Patent Applications.

 

1.7                               “Incept Invention Licensed Products” means all
products, devices, materials, including components thereof, which are covered,
or which the manufacture, sale, offer for sale, importation or use of which is
covered, by one or more Valid Claims of an Incept Invention Licensed Patent or
that incorporate or use the Incept Invention Licensed Technology within the Drug
Delivery Field. For the avoidance of doubt, Licensed Products do not include any
products, devices, materials, including components thereof, or to any methods of
manufacture or use thereof, except within the Drug Delivery Field.

 

1.8                               “Incept Invention Licensed Technology” means
any proprietary materials, devices and know-how that is useful or necessary for
practicing the Incept Inventions and/or for making Incept Invention Licensed
Products, and any knowledge related to any such Incept Inventions and Incept
Invention Licensed Products in the Drug Delivery Field, including without
limitation trade secrets, formulas, test results, reports, models, samples,
formulations, chemical protocols, clinical results, lists of service providers,
and know-how.

 

1.9                               “Joint Invention(s)” means any discoveries,
developments, know-how, modifications, combinations, designs, compositions of
matter, models, scales, data, processes software, specifications, instructions,
trade secrets, material and information, tangible or intangible and other
inventions (whether or not patentable) that are conceived jointly by one or more
Ocular Members and one or more Incept Members on or after the Effective Date,
regardless of whether thereafter made or reduced to practice, that are not the
subject of a Patent Application that claims the benefit of priority to an
Original Licensed Patent or an Incept Invention Licensed Patent.

 

1.10                        “Joint Invention Licensed Patent(s)” means
(a) Patent Applications that disclose any Joint Invention (i.e., wherein one or
more Joint Inventions are the subject of the Patent Application) and any Patents
issuing therefrom and reissues thereof, (b) any Patents or Patent Applications
that claim priority, whether directly or through other Patents or Patent
Applications, to any of the foregoing Patents and Patent Applications, and
(c) the non-U.S. counterparts of any of the foregoing Patents and Patent
Applications.

 

3

--------------------------------------------------------------------------------


 

1.11                        “Joint Invention Licensed Products” means all
products, devices, materials, including components thereof, which are covered,
or which the manufacture, sale, offer for sale, importation or use of which is
covered, by one or more Valid Claims of a Joint Invention Licensed Patent or
that incorporate or use the Joint Invention Licensed Technology within the Drug
Delivery Field. For the avoidance of doubt, Joint Invention Licensed Products do
not include any products, devices, materials, including components thereof, or
to any methods of manufacture or use thereof, except within the Drug Delivery
Field.

 

1.12                        “Joint Invention Licensed Technology” means any
proprietary materials, devices and know-how that is useful or necessary for
practicing the Joint Inventions and/or for making Joint Invention Licensed
Products and any knowledge related to any such Joint Inventions and Joint
Invention Licensed Products in the Drug Delivery Field, including without
limitation trade secrets, formulas, test results, reports, models, samples,
formulations, chemical protocols, clinical results, lists of service providers,
and know-how.

 

1.13                        “Licensed Products” means all products, devices,
materials, including components thereof, which are covered, or which the
manufacture, sale, offer for sale, importation or use of which is covered, by
one or more Valid Claims of an Original Licensed Patent or that incorporate or
use the Licensed Technology within the Field of Use or within the Second Field
of Use. For the avoidance of doubt, Licensed Products do not include any
products, devices, materials, including components thereof, or to any methods of
manufacture or use thereof, except within the Field of Use or within the Second
Field of Use.

 

1.14                        “Licensed Technology” means all proprietary
materials under the Original Licensed Patents and any knowledge transferred from
Licensor to Licensee in the Field of Use or in the Second Field of Use,
including without limitation trade secrets, formulas, test results, reports,
models, samples, formulations, chemical protocols, clinical results, lists of
service providers, and know-how.

 

1.15                        “Licensee” shall mean Ocular, and “Licensor” shall
mean Incept.

 

1.16                        “Net Sales” means all gross revenues actually
received by Licensee and its Affiliates from the sale of any (a) Licensed
Products in the Field of Use or in the Second Field of Use, (b) Joint Invention
Licensed Products in the Drug Delivery Field, and (c) Incept Invention Licensed
Products in the Drug Delivery Field, less (x) normal and customary rebates, and
cash and trade discounts, (y) sales, use, withholding and/or other excise taxes
or duties actually paid,

 

4

--------------------------------------------------------------------------------


 

(z) the cost of any packages and packing separately billed and paid,
(xx) insurance costs and outbound transportation charges prepaid or allowed,
(yy) import and/or export duties actually paid and (zz) amounts allowed or
credited due to returns (not to exceed the original billing or invoice amount),
as may be applicable.

 

1.17                        “Ocular Invention(s)” means any discoveries,
developments, know-how, modifications, combinations, designs, compositions of
matter, models, scales, data, processes software, specifications, instructions,
trade secrets, material and information, tangible or intangible and other
inventions (whether or not patentable) that are conceived solely by one or more
Ocular Members after the Effective Date regardless of whether thereafter made or
reduced to practice, and that are not the subject of a Patent Application that
claims the benefit of priority to an Original Licensed Patent or to a
Shape-Changing Licensed Patent.

 

1.18                        “Ocular Member” means any employee, agent,
consultant or contractor of Ocular.

 

1.19                        “Ocular Patents” means (a) Patent Applications that
disclose any Ocular Invention(i.e., wherein one or more Ocular Inventions are
the subject of the Patent Application) and any Patents issuing therefrom and
reissues thereof, (b) any Patents or Patent Applications that claim priority,
whether directly or through other Patents or Patent Applications, to any of the
foregoing Patents and Patent Applications, and (c) the non-U.S. counterparts of
any of the foregoing Patents and Patent Applications. Notwithstanding the
foregoing, any Patent or Patent Application that includes one or more claims
that cover (i.e., read on) any Incept Invention are not included in this
definition and such Patent or Patent Application shall be instead included in
the definition of “Incept Invention Licensed Patents” for the purposes of this
Agreement, regardless of whether such Patent or Patent Application claims
priority to an Ocular Patent, and Ocular shall promptly assign such Patent or
Patent Application to Incept unless the Parties agree in writing to alternative
ownership terms.

 

1.20                        “Original Licensed Patent(s)” means (a) the Patents
and Patent Applications listed in Exhibit A, as may be amended by the mutual
written consent of the Parties from time to time, and any Patents issuing
therefrom and reissues thereof, (b) any Patents or Patent Applications that
claim priority, whether directly or through other patents or Patent
Applications, to any of the foregoing Patents and Patent Applications, and
(c) the non-U.S. counterparts of any of the foregoing Patents and Patent
Applications.

 

5

--------------------------------------------------------------------------------


 

1.21                        “Patent” and “Patent Application”, as applicable,
means any issued patent, including inventor’s certificates, substitutions,
extensions, confirmations, reissues, re-examinations, renewals or extensions
thereof, patents of addition, or any like governmental grant for protection of
inventions and any pending application for any of the foregoing, including any
continuation, divisional, substitution, continuation-in-part, and provisional
and converted provisional applications.

 

1.22                        “Pending Application” means a non-issued,
non-abandoned Patent Application that is an Original Licensed Patent, Joint
Invention Licensed Patent or Incept Invention Licensed Patent, and that, if it
were to issue as a Patent, would have remaining enforceable term prior to
expiration, assuming all required maintenance and annuity fees were timely paid.

 

1.23                        “Second Field of Use” means the research, design,
development, manufacturing and commercialization of products that deliver a drug
for the treatment of acute post-surgical pain or for the treatment of ear, nose
and/or throat diseases or conditions. For clarity, the following uses are
excluded from the Second Field of Use: prevention of post-surgical adhesions;
surgical sealants; adhesives, meaning liquid substances that solidy to co-apt
and mechanically secure a tissue with other tissues or devices; and hemostats.

 

1.24                        “Shape-Changing Licensed Patent(s)” means (a) the
Patents and Patent Applications listed in Exhibit C, as may be amended by the
mutual written consent of the Parties from time to time, and any Patents issuing
therefrom and reissues thereof, (b) any Patents or Patent Applications that
claim priority, whether directly or through other patents or Patent
Applications, to any of the foregoing Patents and Patent Applications, and
(c) the non-U.S. counterparts of any of the foregoing Patents and Patent
Applications.

 

1.25                        “Sublicensee” means a party that sublicenses any of
an Original Licensed Patent, Original Licensed Technology, Incept Invention
Licensed Patent, Incept Invention Licensed Technology, Joint Invention Licensed
Patent, and Joint Invention Licensed Technology from Licensee.

 

1.26                        “Tulavi Field” means all diagnostic, predictive or
therapeutic methods, devices or compositions involving the nerves, as the
primary intended target, and associated tissue, such as obliterating, impairing,
blocking, modulating, preventing regeneration, mimicking and/or stimulating the
targeted nerves, including but not limited to the fields of cardiology,
pulmonology, immunomodulation and pain, including but not limited to atrial or
ventricular

 

6

--------------------------------------------------------------------------------


 

fibrillation or arrhythmias, angina, asthma, COPD, peripheral or visceral pain,
nerve amputation or neuroma, or sepsis, and excluding drug delivery applications
for treating acute post-surgical pain.

 

1.27                        “Valid Claim” means a claim of an issued and
unexpired Original Licensed Patent, Joint Invention Licensed Patent, or Incept
Invention Licensed Patent, as may be applicable, that has not been held invalid
in an unappealed or unappealable final decision rendered by a court of competent
jurisdiction.

 

2.0                               License Terms

 

2.1                               License Grant. Licensor hereby grants to
Licensee and its Affiliates (a) an exclusive, except as provided for in
Section 2.6, royalty-bearing in accordance with Section 3.2(i) or 3.2(ii), as
applicable, non-transferable except as provided in Section 10.1, worldwide,
perpetual, irrevocable license, subject to the terms and conditions of this
Agreement, in order to make, have made, use, offer for sale, sell, sublicense in
accordance with Section 2.2, and import Licensed Products and to practice and
have practiced Original Licensed Patents and Licensed Technology in the Field of
Use and Second Field of Use, as applicable, (b) an exclusive, royalty-bearing in
accordance with Section 3.2(iii), non-transferable except as provided in
Section 10.1, worldwide, perpetual, irrevocable license, subject to the terms
and conditions of this Agreement, in order to make, have made, use, offer for
sale, sell, sublicense in accordance with Section 2.2, and import Joint
Invention Licensed Products and Incept Invention Licensed Products and to
practice and have practiced Joint Invention Licensed Patents, Joint Invention
Licensed Technology, Incept Invention Licensed Patents and Incept Invention
Licensed Technology, for each, solely in the Drug Delivery Field and subject to
Section 9.1 (Covenant Not To Sue Tulavi), and (c) an exclusive, fully paid,
freely transferrable and sublicensable, worldwide, perpetual, irrevocable
license, subject to the terms and conditions of this Agreement, to practice and
have practiced the Shape-Changing Licensed Patents in all fields except the
Tulavi Field. Ocular acknowledges and confirms that Tulavi Therapeutics, Inc., a
Delaware corporation (“Tulavi”) has an exclusive license to the Shape-Changing
Licensed Patents in the Tulavi Field.

 

2.2                               Right to Sublicense. Licensor hereby grants to
Licensee and Affiliates the right to grant sublicenses of any of its rights
under the Original Licensed Patents, Original Licensed Technology, Joint
Invention Licensed Patents, Joint Invention Licensed Technology, Incept
Invention Licensed Patents and Incept

 

7

--------------------------------------------------------------------------------


 

Invention Licensed Technology (collectively, for purposes of this Section 2.2
only, the “Licensed Patents and Technology”), each in accordance with the terms
of this Agreement. The granting of sublicenses shall be at Licensee’s sole and
exclusive discretion and Licensee shall have the sole and exclusive power to
determine the identity of any Sublicensee, the applicable licensee fees, royalty
rates and/or other consideration, subject to Section 3.3 if applicable, and
other terms and conditions of the Sublicense; provided that, any sublicense
granted by Licensee shall be not be effective until the respective Sublicensee
agrees unambiguously in a writing provided to Licensor that said Sublicensee
agrees to be bound by all terms and conditions of the Agreement. Notwithstanding
any of the foregoing: (a) Sublicensees may not transfer, assign or sublicense
any of its rights under the Licensed Patents and Technology, including under
Section 10.1; (b) Licensee shall be responsible for the performance and
obligations of its Sublicensees under this Agreement, including, without
limitation, the royalty and other payments, reporting and auditing provisions
set forth in Sections 3.1, 3.2, 3.3, 3.4 and 3.5; the representation and
indemnification provisions set forth in Sections 4.1 and 4.2, the small entity
status change notification obligation set forth in Section 5.4 the confidential
information provisions set forth in Sections 7.1, 7.2 and 7.3; and (c) except
when acting through or with Licensee, Sublicenses shall have no rights under
Sections 5.1 (Prosecution) and 5.3 (Election of Licensed Patents), Section 6.0
in its entirety (Patent Infringement) and Section 8.2 (Breach).

 

2.3                               Rights to Ocular Inventions and Ocular
Patents. No Grant-Backs. Audit Rights. All right, title and interest in any
Ocular Invention and Ocular Patent shall remain the sole and exclusive property
of Ocular. No license rights to any Ocular Invention or Ocular Patent are
granted to Incept under this Agreement. For a period of one (1) year after the
publication of any Ocular Patent having an earliest effective filing or priority
date that is less than one year after the Effective Date, Incept shall have the
right to audit all lab notebooks, invention disclosures and other documents and
records in the possession or control of Ocular, including without limitation
electronically stored documents (“Ocular Documents”), that evidence or otherwise
include information reasonably related to the conception and/or reduction to
practice of any potentially patentable subject matter disclosed in such Ocular
Patent so that Incept may determine the date(s) of conception of such
potentially patentable subject matter disclosed in such Ocular Patent as well as
the potential contribution of any Incept Member to the conception

 

8

--------------------------------------------------------------------------------


 

of such potentially patentable subject matter. Ocular shall make such Ocular
Documents available for Incept’s (confidential) inspection no later than two
(2) weeks of receiving a written request from Incept for same.

 

2.4                               Rights to Joint Inventions and Incept
Inventions. Joint Inventions and Incept Inventions shall be fully owned by
Incept, subject to the license granted by the Licensor to the Licensee under
Section 2.1. Ocular shall assign any and all of its rights, title and interest
to any such Joint Inventions, including Joint Invention Licensed Patents and
Incept Inventions, including Incept Invention Licensed Patents, as applicable,
to Incept pursuant to an assignment agreement which shall be in a form this is
the same or substantially similar to the sample assignment attached hereto as
Exhibit D (the “Assignment Agreement”); provided however, that any such
assignment shall also be subject to the license granted by Incept to Ocular
hereunder pursuant to Section 2.1. Ocular agrees to take such actions and to
execute such instruments and documents as shall be reasonably necessary to
obtain Patents covering the Incept Inventions and Joint Inventions pursuant to
Section 5.6.

 

2.5                               Patent Marking. Licensee shall mark all
Licensed Products, Joint Invention Licensed Products, Incept Invention Licensed
Products and any product that is covered, or which the manufacture, sale, offer
for sale, importation or use of which is covered, by one or more Valid Claims of
a Shape-Changing Licensed Patent (“Shape-Changing Licensed Product(s)”), or the
packaging thereof, with an appropriate patent marking for all Patents issued or
pending from the Original Licensed Patents, Joint Invention Licensed
Patents, Incept Invention Licensed Patents and Shape-Changing Licensed Patents,
in each case as provided for under the laws of the countries in which such
products are licensed.

 

2.6                               Exceptions to Exclusivity of Grant. US Patent
No. 6,632,457 and foreign counterparts thereof, including CA 2,339,482, EP
99941154.9, ad JP3000-564591, and any other US and foreign Patent Applications
that claim priority thereto (collectively, “the ‘457 patent family”), are the
subject of a prior, nonexclusive license grant from Licensor to Genzyme
Corporation without any restriction as to field of use.

 

3.0                               Consideration and Royalties.

 

3.1                               License Fee to Licensor. In consideration of
the rights and Licenses granted by Licensor to Ocular under this License, Ocular
has previously granted to Licensor 1,169,700 fully

 

9

--------------------------------------------------------------------------------


 

paid and non-assessable shares of Ocular common stock, par value $0.001 per
share, which prior stock grant is hereby confirmed by Licensor.

 

3.2                               Royalty Fees. In further consideration of the
rights and Licenses granted by Licensor to Licensee under this Agreement,
Licensee agrees to pay to Licensor (i) a royalty of [**] percent ([**]%) of Net
Sales of Licensed Products within the Field of Use, (ii) a royalty of [**]
percent ([**]%) of Net Sales of Licensed Products within the Second Field of
Use, and (iii) a royalty of [**] percent ([**]%) of Net Sales of Joint Invention
Licensed Products and Incept Invention Licensed Products, each in the Drug
Delivery Field, during the applicable Royalty Term.

 

3.3                               Optional Royalty Rate for Sublicensee(s). At
Licensor’s sole discretion and option, Licensor may require as a condition of
any sublicense granted within the Second Field of Use [**] percent ([**]%) of
any upfront payment and other payments received by Ocular or its Affiliates from
said Sublicensee that are not already included in the royalty paid to Licensor,
in which case the the Royalty Rate set forth in Section 3.2(ii) shall be reduced
to [**] percent ([**]%) of Net Sales of Licensed Products within the Second
Field of Use by said Sublicensee.

 

3.4                               Non-Royalty Sales. No royalty shall be payable
under Sections 3.2 and 3.3 with respect to sales of Licensed Products among
Licensee and its Affiliates for resale; nor shall a royalty be payable hereunder
with respect to sales of Licensed Products for use in research and/or
development, in clinical trials or as samples.

 

3.5                               Royalty Term. The royalties due under
Section 3.2 shall be payable only for Net Sales of Licensed Products, Joint
Invention Licensed Products and Incept Invention Licensed Products, and for
each, commencing with the date of the first commercial sale of such Licensed
Products, Joint Invention Licensed Products and Incept Invention Licensed
Products, respectively, and until the expiration of the last to expire of the
Patents within the Original Licensed Patents, the Joint Invention Licensed
Patents and the Incept Invention Licensed Patents, as applicable.

 

3.6                               Reports. Beginning with the first accrual of
Net Sales on which a royalty is due hereunder, Licensee shall provide to
Licensor a quarterly royalty report, as follows: within thirty (30) days after
the end of each calendar quarter, Licensee shall deliver to Licensor a royalty
report, stating (a) the total of Net Sales; (b) the calculation of royalties;
and (c) the total royalties so calculated and due to Licensor. Simultaneously
with the delivery of each such report,

 

10

--------------------------------------------------------------------------------


 

Licensee shall pay to Licensor the total royalties, if any, due to Licensor for
the period of such report. If no royalties are due, Licensee shall so report.
Licensor shall not provide to third parties any information contained in reports
provided by Licensee hereunder, without the prior written permission of
Licensee.

 

3.7                               Payments. All amounts payable hereunder by
Licensee shall be payable in United States Dollars. If any currency conversion
shall be required in connection with the payment of royalties hereunder, such
conversion shall be made by using the exchange rates used by Licensee in
calculating Licensee’s own revenues for financial reporting purposes. Any
withholding or other tax that Licensee or any of its Affiliates are required by
law to withhold and pay on behalf of Licensor shall be deducted from said
royalties and paid to the taxing authority. In regard to any tax so deducted,
Licensee shall furnish Licensor with proper evidence of the taxes paid.

 

4.0                               Representations, Warranties and
Indemnification.

 

4.1                               Representations. Each Party hereto represents
and warrants that it has the requisite power and authority, corporate and
otherwise, to execute and perform under this Agreement. Licensor represents and
warrants that it has disclosed to Licensee all rights that it has optioned,
licensed, or granted to a third party that would limit or prohibit Licensor’s
ability to grant the rights it has granted to Licensee herein. Licensee
represents and warrants that any and all Patents and Patent Applications filed
in any country naming one or more Ocular Members that disclose any subject
matter conceived prior to the Effective Date have been or shall be assigned to
Licensor in accordance with the terms and conditions of this Agreement,
regardless of the filing date of such Patents and Patent Applications. Licensee
further represents and warrants that it has taken for at least one year prior to
the Effective Date, and shall continue to take for at least three (3) years
after the Effective Date, all reasonable and customary measures to ensure the
preservation of all lab notebooks, invention disclosures and other documents and
records, including without limitation electronically stored documents, that
evidence that evidence or otherwise include information reasonably related to
the conception and/or reduction to practice of any potentially patentable
subject matter disclosed in any Ocular Patent  having an earliest effective
filing or priority date that is less than one year after the Effective Date.

 

4.2                               Indemnification. Ocular shall indemnify,
defend and hold harmless Incept, its members, shareholders, officers, agents,
employees and consultants, and the successors and

 

11

--------------------------------------------------------------------------------


 

assigns of any of the foregoing, from and against any and all loss, damage,
claim, injury, penalty, fine, settlement, cost or expense, including, without
limitation, reasonable attorneys’, accountants’, and other professional fees and
expenses of litigation, either awarded as damages or incurred as part of
Incept’s or Ocular’s defense to any claim made in connection with the sale of
Licensed Products, Joint Invention Licensed Products, Incept Invention Licensed
Products and/or Shape-Changing Licensed Products, as may be applicable,
including, without limitation, (i) any product liability claim, except to the
extent that such claim is caused by the willful misconduct of Incept, its
officers, agents, or employees, or (ii) any claim, suit, demand or allegation
that the design, use, sale, manufacture, or application of Licensed Products,
Joint Invention Licensed Products, Incept Invention Licensed Products and/or
Shape-Changing Licensed Product, as may be applicable, infringes any patent or
other intellectual property right of any third party.

 

5.0                               Patent Ownership, Prosecution, and Notice.

 

5.1                               Prosecution. Licensor has and shall continue
to have sole control and responsibility for ongoing prosecution of the Original
Licensed Patents in all countries, including the payment of maintenance and
annuity fees, and for the filing of any new, divisional, continuation,
continuation-in-part or reissue application that claims priority to an existing
Original Licensed Patent. Licensor will promptly provide copies to Licensee of
any correspondence submitted to, or received from, the United States Patent and
Trademark Office (“PTO”), non-U.S. counterparts of the PTO, and appointed
representatives (“Foreign Associates”) handling prosecution of non-U.S. Original
Licensed Patents on behalf of Licensor. Licensor will also provide by email or
other essentially contemporaneous means, at least one month in advance of any
deadline for submission, any proposed communication to the PTO, non-U.S.
counterpart of the PTO, or foreign associate regarding any Original Licensed
Patent. Licensee will provide Licensor with input regarding the proposed
communication at least two weeks prior to the submission deadline.
Notwithstanding the foregoing, in the event a deadline for responding to a
communication from any patent office is less than six weeks from the mailing
date of the communication, Licensor will provide its proposed response at least
two weeks in advance of the submission deadline, and Ocular will provide
Licensor with input regarding the proposed response at least one week prior to
the submission deadline. Licensor will evaluate

 

12

--------------------------------------------------------------------------------


 

timely received input from Licensee regarding any proposed submission and, based
on the business judgment of Licensor, and at Licensor’s sole discretion, modify
the proposed communication accordingly. Licensee will promptly provide Licensor
with any materials known to Licensee that may reasonably be required under 37
CFR 1.56 to be submitted to the PTO in an Information Disclosure Statement for
an Original Licensed Patent. Licensor will not allow an Original Licensed Patent
to become abandoned without providing at least one month’s written notice to
Licensee in advance of any deadline for making a submission or payment of fee
required to maintain such Patent, should Licensor determine it does not desire
to continue the prosecution, appeal, or maintenance thereof. Upon receipt of
such notice, Licensee may request in writing that Licensor continue the
prosecution, appeal, or maintenance of such Patent, at Ocular’s expense as
provided in Section 5.2, and Licensor will do so long as such written notice
from Licensee is received not less than one week before the respective deadline.

 

5.2                               Fees. Subject to Section 5.3, within thirty
(30) days of receiving an invoice from Licensor for same, Licensee shall
reimburse Licensor for its share of the reasonable fees and costs incurred by
Licensor for the prosecution of the Original Licensed Patents, including
maintenance fees and annuities. Licensee’s share of such fees and costs for a
given Original Licensed Patent shall be equal to 1/x, where “x” equals the
number of exclusive licensees of that Original Licensed Patent. Upon reasonable
request by Licensee, Licensor will provide an accounting of its fees and costs
incurred for, and a listing of all exclusive licensees of, the Original Licensed
Patents. Licensor will itemize each invoice seeking reimbursement to show the
total amount paid by Licensor and the amount owed by Licensee for its share for
each Original Licensed Patent.

 

5.3                               Election of Licensed Patents. Licensee, by
written notification to Licensor, may designate the Patent or serial numbers of
one or more Patents and Patent Applications in any country to be removed from
the Original Licensed Patents, and for which it will no longer be a licensee.
Licensee will not be responsible for any prosecution costs, maintenance fees or
annuities incurred for the removed patents and applications as provided for in
Section 5.2 after delivery of such written notification to Licensor, except that
such notice must be received by Licensor at least one month in advance of the
deadline for submission of any maintenance fee or annuity payment. In the event
Licensor files a Patent Application, including without limitation any
divisional, continuation, continuation-in-part or reissue application, which
claims priority to

 

13

--------------------------------------------------------------------------------


 

an Original Licensed Patent, or to a patent or application previously removed
from the list of Original Licensed Patents, Licensor shall provide notice of
same to Licensee, and Licensee shall have up to thirty (30) days to request such
new application be deleted from the list of Original Licensed Patents, in which
case Licensee will not be responsible for any costs borne by Licensor related to
the new application.

 

5.4                               Small Entity Status Change. Licensee shall
notify Licensor immediately in writing should Licensee no longer qualify for
small entity status under the PTO rules and regulations, including upon
undertaking an obligation to assign this Agreement (subject to Section 10.1) or
sublicense any of the Original Licensed Patents to a party in which such
obligation to assign or sublicense may possibly disqualify Licensee or Licensor
from such small entity status with respect to such Original Licensed Patents.

 

5.5                               Original Licensed Patents. The Original
Licensed Patents shall continue to be owned by Licensor. Nothing herein shall be
read to constitute an assignment or transfer of any rights to the Original
Licensed Patents from Licensor to Licensee except as explicitly granted herein.

 

5.6                               Prosecution of Joint Invention Licensed
Patents and Incept Invention Licensed Patents. Ocular shall have sole control
and responsibility for the preparation, filing and prosecution of any Patents or
Patent Applications arising from any Joint Invention(s) (each a “Joint Invention
Licensed Patent”) or Incept Invention(s) (each an “Incept Invention Licensed
Patent”) in all countries, including the payment of maintenance and annuity
fees, and for the filing of any new, divisional, continuation,
continuation-in-part or reissue application that claims priority to any future
Joint Invention Licensed Patent or Incept Invention Licensed Patent then in
existence; provided, however, that Incept shall have the right, but not the
obligation, to provide input regarding the prosecution of any such Patents or
Patent Applications and the Parties will work in good faith to cooperate with
each other and each shall perform any other acts as may be reasonably necessary
or appropriate in the prosecution of any such Patents or Patent Applications.
Incept hereby appoints Ocular as its attorney in fact, and hereby authorizes
Ocular to execute a Power of Attorney form on its behalf for use in any
jurisdiction in which Ocular may wish to apply for filings of any Patent(s) or
Patent Application(s) related to any such Joint Invention Licensed Patent(s) or
Incept Invention Licensed Patent(s), sufficient in scope for Ocular to have any
such Patent(s) or Patent Application(s) registered with the applicable

 

14

--------------------------------------------------------------------------------


 

government authorities. Nothing herein shall be read to constitute an assignment
or transfer of any rights to any such Joint Invention Licensed Patents or Incept
Patents from Incept to Ocular except as explicitly granted in this Agreement.

 

5.7                               Incept’s Right to Prosecute. Notwithstanding
Section 5.6, in the event of a dispute between the Parties regarding the
prosecution of any Patent(s) or Patent Application(s) arising from any Joint
Invention(s) or Incept Invention(s), Incept shall have the right, but not the
obligation, to newly file or assume the responsibility of prosecuting any such
Patent(s) or Patent Application(s) and/or to file a new Patent Application
claiming priority to any such Patent(s) or Patent Application(s) in any country
at its own expense. Nothing herein shall be read to constitute an assignment or
transfer of any rights to any such Joint Invention Licensed Patents or Incept
Invention Licensed Patents from Incept to Ocular except as explicitly granted
herein.

 

5.8                               Prosecution of Shape-Changing Licensed
Patents. The Parties agree to work together in good faith promptly after the
Effective Date to enter into a separate agreement with Tulavi under which Ocular
will assume control from Incept of prosecution of the Shape-Changing Licensed
Patents, while preserving Tulavi’s existing rights and obligations relating to
same under a separate license agreement with Incept.

 

6.0                               Patent Infringement.

 

6.1                               Right of Patent Enforcement in Field of Use,
Second Field of Use and Drug Delivery Field. Licensee shall have the right to
bring suit against third parties who infringe any Original Licensed Patent(s) in
the Field of Use or in the Second Field of Use, or who infringe any Joint
Invention Licensed Patent(s) and/or Incept Invention Licensed Patents in the
Drug Delivery Field (the “Ocular Enforced Patent(s)” and the “Ocular Enforced
Field(s)”), provided that, before communicating to any third party about the
possible infringement of any Ocular Enforced Patent in a respective Ocular
Enforced Field and/or filing a complaint in any court alleging infringement of
such Ocular Enforced Patent in such Ocular Enforced Field by a third party,
Licensee must first notify Licensor in writing. If requested by either party,
Licensee and Licensor agree to enter into a Joint Defense and Prosecution
Agreement, the same or substantially similar to that provided in Exhibit B, for
the purpose of allowing the Parties to share confidential and attorney-client
privileged information regarding the possible infringement of one or more Ocular
Enforced Patents by third parties. Notwithstanding the foregoing, if

 

15

--------------------------------------------------------------------------------


 

Licensee has reason to believe that one or more other licensee(s) and/or
sublicensee(s) of Licensor of the Original Licensed Patents, Joint Invention
Licensed Patents and/or Incept Invention Licensed Patents, as may be applicable,
is infringing any Ocular Enforced Patent in a respective Ocular Enforced Field,
Licensee shall notify Licensor and such other licensee(s) and/or
sublicensee(s) of same in writing. Within 10 days of receiving such notice,
Licensor and Licensee shall commence good faith discussions with such other
licensee(s) and/or sublicensee(s) in an effort to settle the matter without
litigation. In the event such discussions are not successful, and not less than
ninety (90) days after providing such notice, Licensee may then bring an
infringement suit against such other licensee(s) and/or sublicensee(s) of any
such Ocular Enforced Patents.

 

6.2                               Costs of Litigation; Allocation of Recoveries.
All costs of prosecuting any infringement action brought by Licensee against a
third party pursuant to Section 6.1 including the costs of defending any
opposition proceeding brought outside the United States or any PTO post grant
proceeding, including but not limited to Inter Partes Reviews initiated by any
third party in connection with any such infringement action, will be borne by
Licensee, and Licensee is entitled to any recovery it obtains as a result of
such infringement action, whether by settlement or judgment.

 

6.3                               Cooperation in Litigation. At the request and
expense of Licensee, Licensor agrees to be joined as a party in any suit or
other enforcement, defense or maintenance action brought by Licensee against a
third party, including any other licensee or Sublicensee, pursuant to
Section 6.1, and to reasonably cooperate with Ocular in such proceeding.

 

6.4                               Settlement. Licensor and Licensee agree not to
settle any suit or other enforcement, defense or maintenance action brought by
Licensee against a third party pursuant to Section 6.1 with the prior written
consent of each other, provided such consent shall not be unreasonably withheld.

 

6.5                               Notification Involving an Ocular Enforced
Patent. Licensor will promptly notify Licensee if Licensor is aware of any
pleading filed in any court that alleges infringement, invalidity or
unenforceability of any Ocular Enforced Patent, or of any request for
reexamination, reissue, interference or other post issuance challenge in any
patent office of any Ocular Enforced Patent.

 

16

--------------------------------------------------------------------------------


 

6.6                               Right of Participation. Nothing in this
Agreement prevents Licensor or Licensee from joining any action involving any
Ocular Enforced Patent, and each of Licensor and Licensee each agree to not
contest the joining of any action involving any Ocular Enforced Patent by any
other exclusive licensee of Licensor of any Ocular Enforced Patent in any field
of use, in which case all parties to such action may also agree in writing as to
allocations of costs and expenses, as well as any recoveries, whether by
settlement or judgment.

 

6.7                               Enforcement of Shape-Changing Patents.
Notwithstanding any of the foregoing Sections 6.1-6.6, Licensee shall have the
right to bring suit against third parties who infringe any Shape-Changing
Licensed Patent in any field outside of the Tulavi Field. If requested by either
Party, Licensee and Licensor agree to enter into a Joint Defense and Prosecution
Agreement, the same or substantially similar to that provided in Exhibit B, for
the purpose of allowing the Parties to share confidential and attorney-client
privileged information regarding the possible infringement of one or more
Shape-Changing Licensed Patents by third parties. All costs of prosecuting any
infringement action brought by Licensee against a third party pursuant to this
Section 6.7, including the costs of defending any opposition proceeding brought
outside the United States or any PTO post grant proceeding, including but not
limited to Inter Partes Reviews initiated by any third party in connection with
any such infringement action, will be borne by Licensee, and Licensee is
entitled to any recovery it obtains as a result of such infringement action,
whether by settlement or judgment. At the request and expense of Licensee,
Licensor agrees to be joined as a party in any suit or other enforcement,
defense or maintenance action brought by Licensee against a third party,
including any other licensee or Sublicensee, pursuant to this Section 6.7, and
to reasonably cooperate with Licensee in such proceeding. Licensee does not
require Licensor’s approval to settle any suit or other enforcement, defense or
maintenance action, except to the extent that such settlement may affect the
rights of Tulavi to enforce any of the Shape-Changing Licensed Patents within
the Tulavi Field. Licensor will promptly notify Licensee if Licensor is aware of
any pleading filed in any court that alleges infringement, invalidity or
unenforceability of any Shape-Changing Licensed Patent, or of any request for
reexamination, reissue, interference or other post issuance challenge in any
patent office of any Shape-Changing Licensed Patent. Nothing in this Section 6.7
prevents Licensor or Licensee from joining any action involving any
Shape-Changing Licensed Patent, and each of Licensor and Licensee each agree to
not contest the joining of any action involving any Shape-

 

17

--------------------------------------------------------------------------------


 

Changing Licensed Patent by Tulavi with respect to the Tulavi Field, in which
case all parties to such action may also agree in writing as to allocations of
costs and expenses, as well as any recoveries, whether by settlement or
judgment.

 

7.0                               Confidential Information.

 

7.1                               Definition. As used in this Section 7.0,
“Confidential Information” shall mean any non-public information of a Party (the
“Disclosing Party”) disclosed to the other party (the “Recipient”) during the
term of this Agreement, and which is identified to the Recipient at the time of
its initial disclosure as confidential by the Disclosing Party, including, but
not limited to: trade secrets, data, technical processes and chemical processes,
suppliers, customers, polymer chemistry, compositions of matter, sales, supplier
costs, unpublished financial information, product and business plans and
projections, marketing data, client and user lists and information, and this
Agreement and all Exhibits and Schedules attached hereto. To be within the
foregoing definition, such information shall be disclosed in writing and
specifically identified as “Confidential Information” not later than ten
(10) days following the initial disclosure.

 

7.2                               Obligations of Confidentiality. Recipient
shall use the Confidential Information of the Disclosing Party solely to perform
it responsibilities and obligations as set forth in this Agreement (the
“Purpose”) and shall not disclose such Confidential Information other than to
its affiliates, employees, officers, directors, independent contractors, service
providers, sublicensees, attorneys, accountants, and financial advisors
(collectively, “Representatives”) who: (a) need access to such Confidential
Information for the Purpose; (b) are informed of its confidential nature; and
(c) are bound by written confidentiality obligations no less protective of the
Confidential Information than the terms contained herein. Recipient shall
safeguard the Confidential Information from unauthorized use, access, or
disclosure using no less than a commercially reasonable degree of care.
Recipient will be responsible for any breach of this Agreement caused by its
Representatives. The Parties agree to maintain and hold all Confidential
Information in confidence pursuant to the terms of this Section 7.2 during the
Term and for a period of three (3) years after the Disclosure of the
Confidential Information.

 

7.3                               Exceptions to Obligations of Confidentiality.
The Obligations of Confidentiality set forth in Section 7.2 shall not apply to
information that: (a) is known or becomes known to the Recipient directly or
indirectly from a third-party source other than one

 

18

--------------------------------------------------------------------------------


 

having an obligation of confidentiality to the Disclosing Party; (b) is or
becomes publicly available or otherwise ceases to be secret or confidential,
except through a breach of this Agreement by the Recipient; or (c) is or was
independently developed by the Recipient without use of or reference to the
Disclosing Party’s Confidential Information, as shown by tangible evidence in
the Recipient’s possession and satisfactorily demonstrated to the Disclosing
Party. Notwithstanding the foregoing, the Parties acknowledge and agree that
each may disclose Confidential Information as required by law, the rules of any
applicable securities exchange or pursuant to an enforceable order of a court or
government agency having appropriate jurisdiction; provided, however, that in
the event a Party is required to disclose the other Party’s Confidential
Information as required by law, such party will limit disclosure to such purpose
and apply all appropriate judicial safeguards and, as soon as practicable prior
to such disclosure, provide the other party with prompt written notice of such
requirement to enable it to seek a judicial protective order.

 

8.0                               Termination.

 

8.1                               Term. Unless terminated earlier pursuant to
Section 8.2 or 8.3, this Agreement expires upon the later of (i) the expiration
or disclaimer by Licensor of the last Valid Claim, and (ii) the final
unappealable rejection or abandonment of the last Pending Application.

 

8.2                               Breach of Agreement. In the event a party
breaches any material obligation under this Agreement or any provision hereof
and fails to cure such breach within sixty (60) days after receipt of notice
thereof from the non-breaching party, the non-breaching party shall have the
right to terminate this Agreement immediately upon notice to the breaching
party.

 

8.3                               Bankruptcy. In the event a Party files a
voluntary petition for bankruptcy, has an involuntary petition for bankruptcy
filed against it which is not dismissed within sixty (60) days, makes an
assignment for the benefit of its creditors, or has a receiver appointed for all
or a portion of its property, the Party not experiencing such event shall have
the right to terminate this Agreement immediately upon notice to the Party
experiencing such event. All rights and licenses granted under or pursuant to
this Agreement by Licensor to Licensee are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. The Parties

 

19

--------------------------------------------------------------------------------


 

agree that Licensee, as a licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code.

 

8.4                               Effect of Termination. The provisions of
Sections 1.0, 2.3, 2.4, 2.5, 4.0, 7.0, 8.4 and 10.0, along with any payment
obligation owed under Section 3.0 as of the date of termination or expiration,
shall survive any termination or expiration of this Agreement. Termination or
expiration of this Agreement shall not relieve either Party of any obligation
which has accrued prior to such termination or expiration. Notwithstanding the
foregoing, upon the expiration, but not the earlier termination of this
Agreement, Licensee shall have an exclusive, fully paid-up right and license to
use and exploit (a) the Licensed Technology within the Field of Use and within
the Second Field of Use, and (b) the Joint Invention Licensed Technology and the
Incept Invention Licensed Technology in the Drug Delivery Field.

 

9.0                               Covenant Not To Sue.

 

9.1                               Covenant Not to Sue Tulavi. Ocular, on behalf
of itself and its Affiliates, covenants that Ocular and its Affiliates will not
initiate or continue any judicial or administrative proceeding (e.g., before the
U.S. International Trade Commission) anywhere in the world against Tulavi, its
Affiliates, or any of its or their Suppliers, Distributors or Customers, based
upon any claim that the manufacture, use, sale, license, distribution, offer for
sale, offer for license, import, export, or other exploitation of a Tulavi
Product in the Tulavi Field constitutes infringement (including direct,
contributory or inducement of infringement) of any Joint Invention Licensed
Patent or Incept Invention Licensed Patent. This covenant is irrevocable and
non-terminable. For purposes of this Section 9.1: “Customer” means a person or
entity that uses, purchases, or acquires a license to use, a Tulavi Product;
“Distributor” means a person or entity that sells, offers for sale, licenses,
offers for license or distributes a Tulavi Product; “Supplier” means a person or
entity that makes or supplies a Tulavi Product; and “Tulavi” means any product,
portion of a product, service, portion of a service, or combination with one or
more other products, portions of a product, services, or portions of a service
made, used, sold, distributed, licensed or offered for sale or license by or for
Tulavi or any Affiliate of Tulavi now or in the future. For avoidance of doubt,
the foregoing covenant by Ocular does not apply with respect to claims arising
from the manufacture, use, sale, license, distribution, offer for sale, offer
for license, import, export, or other exploitation of a Tulavi Product outside
of the Tulavi Field.

 

20

--------------------------------------------------------------------------------


 

9.2                               Tulavi is a Third Party Beneficiary. The
Parties agree and confirm that Tulavi is a third party beneficiary to this
Agreement, and that Licensee’s agreement to the provisions of this Section 9.0
is given as additional consideration for the licenses granted by Licensor in
Section 2.0.

 

10.0                        Miscellaneous Provisions.

 

10.1                        Prior Written Consent. This Agreement may not be
assigned by either Party without the prior written consent of the non-assigning
Party, except to a third party that succeeds to all or substantially all of the
assigning Party’s business or assets relating to this Agreement whether by sale,
merger, operation of law or otherwise; provided that such assignee or transferee
promptly agrees in writing to be bound by the terms and conditions of this
Agreement.

 

10.2                        No Joint Venture. The Parties have entered into this
Agreement solely as independent contractors and nothing contained herein shall
be construed as giving rise to a joint venture, partnership or other form of
business organization.

 

10.3                        Written Notices. All notices given hereunder shall
be in writing and sent by certified mail, return receipt requested, addressed as
follows, provided that a party may change its address for notice by notice
thereof. Addresses are: Incept LLC, 1359 Dell Avenue, Campbell, CA 95008; and
Ocular Therapeutix, Inc., 36 Crosby Drive, Suite 101, Bedford, MA 01730.

 

10.4                        Governing Law. This Agreement shall be governed by
and construed in accordance with the internal substantive laws of the State of
Delaware. The Parties agree to submit to the jurisdiction of the State of
Delaware.

 

10.5                        Invalidity of Provisions. In the event any provision
of this Agreement shall be held to be invalid or unenforceable in whole or in
part, the remainder of this Agreement shall not be affected thereby and shall
remain in full force and effect, and such invalid or unenforceable provision
shall be enforced to the maximum extent permissible.

 

10.6                        Headings. The headings in this Agreement are
intended solely for convenience of reference and shall be given no effect in any
construction or interpretation of this Agreement.

 

10.7                        Entire Agreement. This Agreement, including its
Exhibits and Schedules constitute the entire agreement between the Parties
concerning its subject matter and supersedes any prior or contemporaneous
agreements and understandings in connection therewith, including

 

21

--------------------------------------------------------------------------------


 

the Original License and the Amended License. This Agreement may be amended,
waived or revoked only by a written instrument executed by the Parties.
Notwithstanding the foregoing provisions of this Section 10.7 or any other
provision of this Agreement, the terms and conditions of the Amended License
shall govern and supersede any conflicting terms and conditions of this
Agreement with respect to any events relating to this Agreement occurring prior
to the Effective Date.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals under seal as of the date first written above.

 

 

/s/ Amarpreet Sawhney

 

Amarpreet Sawhney

 

General Partner

 

Incept, LLC

 

 

 

 

 

/s/ Antony Mattessich

 

Antony Mattessich

 

President and CEO

 

Ocular Therapeutix, Inc.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TO INCEPT, LLC,

AND OCULAR THERAPEUTIX, INC.

 

EXHIBIT A

 

Original Licensed Patents

 

Ref. No.

 

Pat. No.
(Issue Date) or
Application
and Pub. No.

 

Jurisdiction
and Status

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of nine pages were omitted. [**]

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TO INCEPT, LLC,

AND OCULAR THERAPEUTIX, INC.

 

EXHIBIT B

 

JOINT DEFENSE AND ENFORCEMENT AGREEMENT

 

RECITALS

 

Whereas Incept, LLC (“Incept”), and Ocular Therapeutix, Inc. (“Ocular”), have
entered into a certain Amended and Restated License Agreement in which Incept
has granted an exclusive license to Ocular to certain patents and patent
applications in a specified field of use,

 

Whereas Incept and Ocular desire to enjoy the commercial and legal rights and
privileges associated with the aforesaid patent and patent applications,

 

Whereas Incept and Ocular have a common interest in exchanging information to
enforce these legal rights and privileges, and in the exchange of all such
information that may be relevant in the pursuit of these legal rights and
privileges, and

 

Whereas the parties are represented by legal counsel for enforcing these rights
and privileges, and the sharing of relevant information is in the parties’
common interest reasonably necessary to achieve the purpose for which their
attorneys were engaged;

 

Now therefore, the parties hereto hereby agree as follows:

 

JOINT AGREEMENT

 

1.0 Definitions shall be as set forth in the Amended and Restated License
Agreement, with additional definitions, for purposes of this Joint Defense and
Enforcement Agreement only, being:

 

1.1 Joint Agreement shall mean this Joint Defense and Enforcement Agreement.

 

1.2 Information means any information, written or oral, including, but not
limited to: documents, electronic data, emails, telephone logs, conversations,
memos, opinions, analysis, reports, annotations or comments, and tests.

 

24

--------------------------------------------------------------------------------


 

1.3 Shared Information means Information possessed by a Party as a result of the
gathering or transfer of Information under this Joint Agreement that, as to a
Party, either individually or jointly, is subject to attorney client privilege
or attorney work product.

 

1.4 Parties means Incept and Ocular, and attorneys, agents, employees,
consultants, or representatives thereof, and combinations of the same.

 

1.5 Party means an entity that is one of the Parties.

 

1.6 Counsel means an attorney or an agent for an attorney.

 

1.7 Common Interest means a common legal interest formed between Parties, either
before or after the execution of the Joint Agreement, including, but not limited
to, attorney-client privilege, attorney work product, joint defense privilege,
and/or joint attorney work product.

 

2.0 Confidentiality

 

2.1 Duration. All Shared Information disclosed by a Party pursuant to this
Agreement will be held to be confidential by the other Parties as long as
necessary to effectuate the purposes of this Joint Agreement and/or preserve the
confidentiality of Shared Information.

 

2.2 Limited Disclosure. Counsel for Parties will be directed to limit disclosure
of Shared Information disclosed pursuant to this Joint Agreement to attorneys
and agents for the attorneys that are actually using the Information for legal
representation of a client.

 

3.0 Joint Defense. The Parties agree to cooperate with respect to the sharing of
Information as necessary to defend a patent application or patent that is the
subject of a license between Incept and Ocular.

 

4.0 Joint Enforcement. The Parties agree to cooperate with respect to the
sharing of Information as necessary to enforce a patent application or patent
that is the subject of a license between Incept and Ocular.

 

25

--------------------------------------------------------------------------------


 

5.0 Information related to other matters. The Parties agree to cooperate with
respect to the sharing of Information as necessary to accomplish their mutual
purposes, and recognize that the scope of discovery and additional legal claims
that may be litigated in association with the matters described herein may
require disclosure of Information not directly related to patent matters.

 

6.0 Cooperation in Litigation. Incept and Ocular agree to cooperate in
Litigation as set forth in Section 6.3 of the Amended and Restated License
Agreement.

 

7.0 Disclaimers and Waivers

 

7.1 Attorney-Client relationships. Attorney-Client relationships will not be
created by a Common Interest. An attorney-client relationship may be formed
between a Party and a Counsel before formation of a Common Interest, or by a
writing executed by a Counsel and by a Party after formation of a Common
Interest. Each Party is represented solely by their own Counsel, unless
otherwise specifically agreed in writing.

 

7.2 Disqualification. Waiver Information shared pursuant to this Joint Agreement
will not be a basis for disqualifying representation of a Party to this Joint
Agreement by a particular attorney or law firm that is otherwise in conformance
with this Joint Agreement and applicable rules of professional responsibility.

 

7.3 Existence of Common Interest. Execution of this Joint Agreement is not an
admission that a prior Common Interest does not already exist.

 

8.0 Termination and Miscellaneous Provisions

 

8.1 Non-severance of Confidentiality. Confidentiality terms of this Joint
Agreement shall survive its termination.

 

8.2 Settlement. Settlement of a legal claim by a Party is not a basis for
disclosing Shared Information.

 

26

--------------------------------------------------------------------------------


 

8.3 Prior Written Consent. This Joint Agreement may not be assigned by either
party without the prior written consent of the non-assigning party, except to a
third party that succeeds to all or substantially all of the assigning party’s
business or assets relating to this Joint Agreement whether by sale, merger,
operation of law or otherwise; provided that such assignee or transferee
promptly agrees in writing to be bound by the terms and conditions of the Joint
Agreement.

 

8.4 No Joint Venture. Nothing contained herein shall be construed as giving rise
to joint venture, partnership or other form of business organization.

 

8.5 Written Notices. All notices given hereunder shall be in writing by
facsimile with proof of receipt and/or sent by certified mail, return receipt
requested, addressed as follows, provided that a party may change its address
for notice by notice thereof. Addresses are: Incept LLC, 1359 Dell Avenue,
Campbell, CA 95008; and Ocular Therapeutix, Inc., 15 Crosby Drive, Bedford, MA
01730.

 

8.6 Governing Law. This Joint Agreement shall be governed and construed in
accordance with the laws of the State of Delaware without giving effect to that
body of law known as “conflicts of law”.

 

8.7 Invalidity of Provisions. In the event any provision of this Agreement shall
be held to be invalid or unenforceable in whole or in part, the remainder of
this Joint Agreement shall not be affected thereby and shall remain in full
force and effect, and such invalid or unenforceable provision shall be enforced
to the maximum extent permissible.

 

 

 

 

Amarpreet Sawhney

Antony Mattessich

General Partner

President and CEO

Incept, LLC

Ocular Therapeutix, Inc.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TO INCEPT, LLC,

AND OCULAR THERAPEUTIX, INC.

 

EXHIBIT C

 

Shape Changing Patents

 

Ref. No.

 

Pat. No.
(Issue Date) or
Application
and Pub. No.

 

Jurisdiction
and Status

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted. [**]

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TO INCEPT, LLC,

AND OCULAR THERAPEUTIX, INC.

 

EXHIBIT D

 

FORM OF ASSIGNMENT - WORLDWIDE

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Ocular Therapeutix, Inc.  (hereinafter referred to as
“ASSIGNOR”) has sold, assigned, and transferred, and by these presents hereby
sells, assigns, and transfers, unto

 

Incept, LLC

1359 Dell Avenue

Campbell, CA 95008

 

(hereinafter referred to as “ASSIGNEE”) its successors and assigns, the full and
exclusive right, title and interest for the United States, its territories and
possessions, and all foreign countries in and to this invention relating to

 

[TITLE]

 

as set forth in the following Patent Applications:

 

International Application No. [App. No.], filed [filing date]

 

which claim the benefit of the following Patent Applications:

 

United States Provisional Application No. [App. No.], filed [filing date]
                                                United States Provisional
Application No. [App. No.], filed [filing date]

 

as well as in and to (a) the above-identified applications and all other
applications for Letters Patent of the United States and countries foreign
thereto for above-identified invention or inventions and all improvements and
modifications thereof, (b) all Letters Patent which may issue from said
applications in the United States and countries foreign thereto, (c) all
divisions, continuations, reissues, and extensions of said applications and
Letters Patent, and (d) the right to claim for any of said applications the full
benefits and priority rights under the International Convention and any other
international agreement to which the United States adheres; such right, title,
and interest to be held and enjoyed by ASSIGNEE, its successors and assigns, to
the full end of the term or terms for which any and all such Letters Patent may
be granted as fully and entirely as would have been held and enjoyed by ASSIGNOR
had this Assignment not been made.

 

29

--------------------------------------------------------------------------------


 

ASSIGNOR HEREBY AUTHORIZES ASSIGNEE to file patent applications in any or all
countries on the above-identified invention or inventions in the name of the
undersigned or in the name of ASSIGNEE or otherwise as ASSIGNEE may deem
advisable under the International Convention or otherwise.

 

ASSIGNOR HEREBY AUTHORIZES AND REQUESTS the Commissioner of Patents and
Trademarks to issue said Letters Patent to ASSIGNEE as assignee of the entire
interest, for the sole use and benefit of ASSIGNEE, its successors and assigns.

 

ASSIGNOR HEREBY AGREES (a) to communicate to ASSIGNEE, its successors and
assigns, or their representative or agents, all facts and information known or
available to ASSIGNOR respecting said invention or inventions, improvements, and
modifications including evidence for interference, reexamination, reissue,
opposition, revocation, extension, or infringement purposes or other legal,
judicial, or administrative proceedings, whenever requested by ASSIGNEE; (b) to
testify in person or by affidavit as required by ASSIGNEE, its successors and
assigns, in any such proceeding in the United States or a country foreign
thereto; (c) to execute and deliver, upon request by ASSIGNEE, all lawful papers
including, but not limited to, original, divisional, continuation, and reissue
applications, renewals, assignments, powers of attorney, oaths, affidavits, and
declarations, depositions; and (d) to provide all reasonable assistance to
ASSIGNEE, its successors and assigns, in obtaining and enforcing proper title in
and protection for said invention or inventions, improvements, and modifications
under the intellectual property laws of the United States and countries foreign
thereto.

 

ASSIGNOR HEREBY REPRESENTS AND WARRANTS that ASSIGNOR has the full and
unencumbered right to sell, assign, and transfer the interests sold, assigned,
and transferred herein, and that ASSIGNOR has not executed and will not execute
any document or instrument in conflict herewith.

 

Executed this              day of                              , 2018.

 

 

 

 

[Name]

 

[Position at Ocular Therapeutix]

 

30

--------------------------------------------------------------------------------